Taliaferro, J.
This is an appeal taken from a judgment rendered on a rule against Cavanac and Ricketts as sureties on an appeal bond, decreeing that each of the said sureties pay his virile share or part of the judgment obtained by the plaintiffs, Faust & Co., against the defendants, Glynn & Wintz.
The plaintiffs complain that the court below decreed that the sureties sued on the bond of appeal were jointly bound each for one half the judgment appealed from, when they should have been condemned in-sólido.
Judicial bonds are solidary .obligations, and this is a judicial bond. The bond recites: “Know all men by these presents, that we, P. J. Glynn and H. S. Wintz, as principals, and Charles Cavanac, and James Ricketts, their sureties, are bound, etc., in the sum of thirteen hundred *677dollars, for the payment of which we bind ourselves, our heirs, executors, and administrators firmly by these presents,” etc.
The court erred in not rendering judgment in solido against the sureties.
It is therefore ordered that the judgment appealed from be annulled and reversed, and, proceeding to give such judgment as should have been rendered in the case, it is now ordered that the rule be made absolute, and that the plaintiffs, J. Eaust, Brother & Co., recover against the said sureties, Charles Cavanac and James Ricketts, Jr., in solido, the sum of $845 10, with six per cent per annum interest from December 25,1871, and ten per cent damages on the same until paid, and costs in both courts.
Rehearing refused.